Citation Nr: 0841187	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-13 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  

In November 2006, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  In September 2007, 
the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  Transcripts of those 
hearings are of record.  


FINDINGS OF FACT

1.  A hearing loss disability did not have onset during 
active service, did not manifest within one year of 
separation from active service, and is not otherwise 
etiologically related to the veteran's active service.   

2.  Tinnitus did not have onset during active service and is 
not etiologically related to the veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied its duty to notify by a letter sent to the 
veteran in July 2006, prior to the initial unfavorable 
decision by the RO.  That letter informed the veteran of the 
evidence needed to substantiate his claims for service 
connection and of his and VA's respective duties in obtaining 
evidence.  That letter also informed the veteran as to how VA 
assigns disability ratings and effective dates in cases where 
service- connection is established.  The content and timing 
of this notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained service treatment records and VA outpatient 
treatment records.  VA afforded the veteran an audiology 
examination in August 2006 and obtained a relevant medical 
opinion.  In a 2002 application for VA benefits, VA Form 21-
526, the veteran indicated that he receives Social Security 
Administration (SSA) benefits.  He also indicated that 
disability prevented him from working; specifically, pain due 
to bladder problems, that is, narrowing of the bladder neck, 
prostatitis, and uerteritis (paraneal).  The veteran has 
never reported any other disability was related to his SSA 
benefits.  Given that VA properly notified him to inform VA 
of any evidence relevant to his claims and his indication of 
the medical conditions giving rise to his SSA benefits, the 
Board finds that it has no duty to request his SSA disability 
records.  In this regard, VA's duty to assist the veteran in 
obtaining records to substantiate his claim applies only to 
relevant records.  See 38 U.S.C.A. § 5103A.(c)(3).  All 
indications are that the SSA records are not relevant to the 
claims before the Board.  

A December 2006 informal conference report recorded the 
veteran's report that he had been a member of the Army 
reserves from1972 to 1975 and that he had undergone a 
'physical' while attached to a unit in South Dakota.  He also 
reported transfer from the South Dakota unit to a unit in 
Minnesota but was unsure as to whether he underwent a 
physical examination while attached to the Minnesota unit.  
This report also indicates that the RO agreed to attempt to 
obtain Army reserve records from the South Dakota and 
Minnesota units.

Of record is an April 2007 document from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, in 
response the RO's request for the veteran's Army reserves 
medical records.  This reports that the records were mailed.  
Inspection of that mailing indicates only copies of the 
veteran's medical records from 1972 and earlier.  A March 
2007 Information Paper from the U.S. Army Human Resources 
Command indicates that there were not service records of the 
veteran at that Command.  A report of contact dated in April 
2007 documents that the Army Reserve unit in Minnesota did 
not have any relevant records of the veteran.  An April 
transmittal record from the Soldier Processing and Resource 
Center in Minnesota documents that any records of the veteran 
would have already been transferred to a records center in 
St. Louis, Missouri.  Similarly, a December 2006 response 
from the South Dakota National Guard Center reported that no 
records of the veteran were in their possession and an April 
2007 report from the South Dakota military treatment 
facilities identified by the veteran, indicated that a search 
for audiograms of the veteran was unsuccessful.  

The efforts to obtain the veteran's post 1972 Army reserves 
medical records were listed in the Statement of the Case sent 
to the veteran in April 2007.  He was told that attempts to 
obtain these records were not successful.  The Board finds 
that by the time of that Statement of the Case, it was clear 
that further attempts to obtain any relevant records from the 
veteran's post 1972 Army Reserves duty would be futile.  See 
38 U.S.C.A. § 5103A(b)(3).  Further, the notification 
provided to the veteran in the Statement of the Case meets 
the criteria found in 38 U.S.C.A. § 5103A(b)(2).  

The veteran has not identified any obtainable relevant 
records.  Therefore, the Board finds that VA has satisfied 
its duty to notify and its duty to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2008); Dingess v. Nicholson, 19 
Vet. App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As all necessary development has been 
accomplished, appellate review at this time is proper.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The veteran has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.



Service connection

The veteran contends that he currently suffers from hearing 
loss and tinnitus as the result of exposure to loud noise 
during service as a rifle range officer.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2008).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

In August 2006, VA afforded the veteran an audiologic 
examination.  Puretone threshold measurements showed that the 
veteran has a bilateral hearing loss disability, as defined 
in 38 C.F.R. § 3.385.  As tinnitus is diagnosed based on 
subjective reports, the Board assumes for the purposes of 
this decision that the veteran currently suffers from 
tinnitus.  

This decision turns not on whether the veteran currently has 
the claimed disabilities, but on whether those disabilities 
had onset during active service or are etiologically related 
to the veteran's active service.  

Service medical records are absent for reports of symptoms of 
hearing loss or tinnitus.  Included in these records is a 
report of medical history executed by the veteran in October 
1972, just prior to separation from active service.  Section 
20 of that report provides 'YES' and 'NO' option boxes for 
the individual to indicate whether he or she either then had 
or had ever had certain medical conditions.  Next to 'HEARING 
LOSS' are two check marks, one in each of the possible 
choices.  The check mark in the 'YES' option box is marked 
over, or 'scratched out'.  The check mark in the 'NO' option 
box is unmarred.  The veteran signed this report of medical 
history.  

Logic dictates that only one of the selections was intended 
by the veteran.  Given that the check mark in the 'NO' box is 
not marked over and the check mark in the 'YES' box is marked 
over, the Board reasonably concludes  that the valid check 
mark is the one in the 'NO' option box, indicating that the 
veteran did not then have nor had ever had hearing loss.  
Adding support to this finding is a similar construction in 
Block 31 of that report.  In block 31, there are also check 
marks in both the 'YES' and 'NO' option boxes as to whether 
the veteran either had or had been advised to have any 
operations.  The checkmark in the 'NO' option box is marked 
over and the check mark in the 'YES' option box is unmarred.  
Next to that block is written "Tonsils 12".  Thus, the 
veteran's intention was to report a tonsillectomy at age 12.  
Obvious from these markings is that the veteran made errors 
in filling out this form and corrected those errors in the 
manner described; i.e. by marking over the unintended 
selection.  The corrections are obvious and the intended 
response is obvious.  The Board concludes that the veteran 
reported upon separation from active service that he did not 
then have nor had ever had hearing loss.  

Also of record are several reports of medical examinations.  
These are dated at four different times.  In March 1968 and 
June 1969, when the veteran was in the ROTC and prior to 
acceptance into active service, in December 1970 at entrance 
into active service, and in October 1972, at separation from 
active service.  

Audiometric testing recorded in the March 1968 examination 
report shows puretone thresholds measured in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz were 0, -5, -5, 15, and 
45 decibels, respectively.  Pure tone thresholds measured in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 
-5, 5, 30, and 30 decibels, respectively.  

Audiometric testing recorded in the June 1969 examination 
report shows puretone thresholds measured in the right ear at 
500, 1000, 2000, and 4000 Hertz were 10, 0, 0, and 5 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1000, 2000, and 4000 Hertz were 30, 10, 0, 
and 0 decibels, respectively.  There is no measurement at 
3000 hertz.  

The entrance onto active duty medical examination report 
shows puretone thresholds measured in the right ear at 500, 
1000, 2000, and 4000 Hertz were 15, 15, 15, and 45 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1000, 2000, and 4000 Hertz were 15, 15, 15, and 15 
decibels, respectively.  There is no measurement at 3000 
Hertz.  

A separation report of medical examination, dated in October 
1972, also contains audiometric test results.  Puretone 
thresholds measured in the right ear at 500, 1000, 2000, and 
4000 Hertz were 5, 0, 0, and 0 decibels, respectively.  Pure 
tone thresholds measured in the left ear at 500, 1000, 2000, 
and 4000 Hertz were 5, 5, 0, and 0 decibels respectively.  
Again, there is no measurement at 3000 Hertz.  

The report from March 1968 shows a hearing loss disability in 
the right ear, the June 1969 report shows no hearing loss 
disability, the entrance report shows a hearing loss 
disability in the right ear, and the separation report shows 
no hearing loss disability.  These results are inconsistent.  
Yet, there is no basis for determining which reports were 
incorrect, if any, or if the reports showing right ear 
hearing loss were merely evidence of acute and transitory 
conditions.  

However, the preservice evidence of a right ear hearing loss 
disability is evidence unfavorable to the veteran's claim for 
service connection for a hearing loss disability.  In that 
regard, the March 1968 and the entrance into active service 
examination report, from December 1970, tend to show a 
preservice hearing loss disability, while the October 1972 
examination report tends to show that any such right ear 
hearing loss disability did not increase in severity during 
service and hence was not aggravated by service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  This evidence 
militates against a grant of benefits for service connection 
or service aggravation.  See 38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.304(b); 3.306 (2008).  

Yet, the Board need not and does not here determine whether 
the veteran had a right ear hearing loss disability at 
entrance into service.  Rather, the Board simply notes that 
upon separation from active service, the veteran's hearing 
was normal.  This is evidence against the veteran's claim for 
service connection for a hearing loss disability.  Similarly, 
the complete absence of any inservice reports of tinnitus is 
evidence that any tinnitus currently suffered by the veteran 
did not have onset during service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence). 

The VA audiologist who examined the veteran in August 2006 
provided her professional opinion as to the etiology of the 
veteran's hearing loss disability as well as recording a 
history provided by the veteran.  She had before her the 
veteran's claims file and she indicated that she had reviewed 
his claims file.  As to that history, the veteran could not 
state when hearing loss or tinnitus had onset, only that he 
had the conditions for many years.  This history reported by 
the veteran is evidence that the veteran's hearing loss 
disability did not manifest within one year of separation 
from active service, and is therefore evidence against 
application of the provisions for presumptive service 
connection.  

Also reported by the veteran during the August 2006 
examination is that after separation from active service he 
worked for a railroad driving road spikes, and worked for 10 
to 12 years in a tire shop.  He denied using occupational 
hearing protection.  He also reported recreational noise 
exposure from hunting without hearing protection.  

The audiologist opined that it is less likely that the 
veteran's hearing loss disability and tinnitus are related to 
his active service.  She provided clear rationale for her 
opinion, noting that the veteran's discharge hearing 
evaluation showed normal hearing sensitivity and that there 
were no complaints of tinnitus during service.  This opinion 
is compelling evidence against the veteran's claims because 
the opinion is well reasoned and was offered by a 
professional in the applicable field.  There is no competent 
medical evidence to the contrary.  

During the hearings and in writings, the veteran has 
expressed his opinion that his current hearing loss and 
tinnitus were caused by exposure to noise during service.  
However, the veteran's opinion in this matter is not 
competent evidence as he has not demonstrated that he 
possesses the knowledge of other than a layperson as to 
medical matters.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

The Board is aware that some "quasi" medical questions are 
subject to lay opinion evidence.  These are matters of little 
medical complexity.  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) commented that a layperson is 
competent to diagnose simple conditions, report a 
contemporaneous medical diagnosis, or describe symptoms that 
support a later diagnosis by a medical professional.  Id.  

Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
In Barr, the issue was whether a layperson could provide a 
competent diagnosis of varicose veins.  

Here the veteran's contentions regarding a relationship 
between his claimed disabilities and events that occurred 
three decades prior to when he filed his claim involve the 
more complex medical question of whether that remote noise 
exposure caused his current hearing loss and tinnitus.  This 
question does not fall within the realm of those subject to 
lay opinion evidence.  

The veteran is competent to report symptoms and when he began 
experiencing symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, the weight to be assigned to such 
statements is determined by the Board.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (stating that the Board is 
within its province to weigh testimony as to symptomatolgy 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence).  

During the veteran's DRO hearing, he responded to questions 
from his representative regarding how long he had experienced 
hearing loss and tinnitus.  He could not pinpoint onset of 
hearing loss but referred to the two checkmarks, described 
above, on his separation report of medical history as 
evidence that he experienced hearing loss prior to separation 
from service.  DRO hearing transcript at 2.  With regard to 
tinnitus symptoms the veteran testified "Oh, the ringing, 
I'd say, I'd say, it'd be a low ringing even back in '70 to 
'72 when I was in service.  A little bit of, not as loud as 
it is now, but there had been some back then."  Id. at 11.  

During the September 2006 Board hearing, the veteran 
testified that his tinnitus symptoms began when he started 
concentrating on them, which he described as a long time ago.  
Board hearing transcript at 5.  He also referred to the 
checkmarks on the separation report of medical history as 
evidence that he suffered from hearing loss and/or tinnitus 
during service.  Id.  

The veteran's repeated references to the check marks on the 
separation report, his vague descriptions of onset occurring 
when he began concentrating on the symptoms and that it must 
have been a low ringing in his ears during service, are 
evidence that the veteran does not remember when his symptoms 
began.  Rather, he is merely constructing a history out of 
speculation.  

Additionally, although the veteran argues that he has 
suffered from hearing loss and tinnitus for many years and 
simply did not seek service connection until recently, the 
absence in the record of any reports of symptoms or treatment 
for tinnitus or hearing loss until VA received his claim in 
July 2006, more than thirty years after separation from 
service, is evidence that his reported history of symptoms is 
not credible.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (a long delay in seeking treatment or reporting 
symptoms of a disability is evidence unfavorable to a claim 
for service connection).  

Further evidence that the veteran's reports of hearing loss 
and tinnitus of long duration are not credible is the absence 
of reports of such in VA treatment records from May and June 
2002.  Specifically, under a heading for past medical history 
found in May 2002 VA treatment notes, is listed such varied 
conditions as prostatitis, anxiety, gastritis, hemorrhoids, 
hypertension, high lipid disorder, and herniated nucleus 
pulposus of L5 to S1.  Had the veteran experienced hearing 
loss and tinnitus at that time it is reasonable to expect 
that he would have reported such along with these other 
conditions.  

In this case, the Board finds the October 1972 report of 
medical history to show that the veteran did not then 
subjectively experience hearing loss or tinnitus.  Moreover, 
his report during the August 2006 VA examination that he did 
not know when these symptoms began is probative that the 
conditions did not begin during service or within one year of 
separation from service, but at some vague time between 
service and when he filed his claim for service connection.  
These findings are consistent with the service medical record 
evidence and the three decade delay in the report of symptoms 
of hearing loss or tinnitus.  

In summary, the Board assigns greater probative value to the 
service treatment records, the most obvious and reasonable 
interpretation of the 'double' check marks on the separation 
report of medical history, the VA audiologist's opinion, and 
the absence of any reports of hearing loss or tinnitus for 
many years after separation from service, than to the 
veteran's vague and less than credible reports of hearing 
loss and tinnitus with onset during service.  As the 
preponderance of evidence of record is unfavorable to the 
veteran's claims for service connection for hearing loss or 
tinnitus, this appeal must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


